EXHIBIT 99.1 June 2015 Disclaimer To the extent that statements contained in this presentation are not descriptions of historical facts regarding Foamix, they are forward-looking statements reflecting management’s current beliefs and expectations. Forward-looking statements are subject to known and unknown risks, uncertainties, and other factors that may cause our or our industry’s actual results, levels of activity, performance, or achievements to be materially different from those anticipated by such statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “intends,” or “continue,” or the negative of these terms or other comparable terminology. Forward-looking statements contained in this presentation include, but are not limited to, (i) statements regarding the timing of anticipated clinical trials for our product candidates; (ii) the timing of receipt of clinical data for our product candidates; (iii) our expectations regarding the potential safety, efficacy, or clinical utility of our product candidates; (iv) the size of patient populations targeted by our product candidates and market adoption of our product candidates by physicians and patients; (v) the timing or likelihood of regulatory filings and approvals; and (vi) our revenues under our agreements with our licensees, including Bayer, Actavis and Merz. Although we believe that the expectations reflected in the forward-looking statements are reasonable, various factors may cause differences between our expectations and actual results, including, but not limited to, unexpected safety or efficacy data, unexpected side effects observed during preclinical studies or in clinical trials, lower than expected enrollment rates in clinical trials, changes in expected or existing competition, changes in the regulatory environment for our product candidates and our need for future capital, the inability to protect our intellectual property, and the risk that we become a party to unexpected litigation or other disputes. You should read the documents filed by Foamix with the SEC, including our prospectuses, the Risk Factors set forth therein and the documents filed as exhibits to our registration statements, of which the prospectuses are a part, completely and with the understanding that our actual future results may be materially different from what we expect. You may obtain those documents by visiting EDGAR on the SEC website at www.sec.gov. Except as required by law, we assume no obligation to update these forward-looking statements publicly, or to update the reasons why actual results could differ materially from those anticipated in the forward-looking statements, even if new information becomes available in the future. The trademarks included herein are the property of the owners thereof and are used for reference purposes only. Such use should not be construed as an endorsement of the foam technology or product candidates of Foamix or this offering. This document will not be left behind after this presentation and by accepting this document and attending the presentation you agree to be bound by the foregoing limitations. 2 Highlights 3 Including Bayer, Actavis and Merz Collaborations with leading pharma companies Proprietary foam-based technology platform Worldwide: over 110 granted patents; US: 39 granted patents Innovative technology & extensive IP Minocycline Foam •FMX101 for moderate-to-severe Acne •FMX103 for Rosacea •FMX102 for Impetigo Doxycycline Foam •FDX104 for Chemotherapy-Induced Rash Portfolio of clinical stage topical foam product candidates Rehovot Israel & Bridgewater NJ Strong dermatology track record Integrated multinational management team Financial Milestones •IPO, September 2014 ◦Net proceeds: US 42.3 million ◦Pricing: $6.0 per share •Cash Position - Q1 2015 ◦As of March 31, 2015: $48.4 million •Follow-on offering, April 2015 ◦Gross proceeds: US$ 69.0 million ◦Net proceeds:~ US$ 64.2 million (net of commissions and expenses) ◦Pricing: $9.30 per share 4 Experienced Management Team 5 Name Experience Headquarters Dov Tamarkin, PhD CEO & Director •Led multiple product developments in dermatology •Led R&D operations in Israel, EU and US Israel Meir Eini Chairman & CIO •Founder of multiple healthcare ventures Israel David Domzalski President, US •Acted as head of commercial at Warner Chilcott and LEO •Led commercial launch of Doryx® and Taclonex® US Ilan Hadar CFO •Held former finance roles at Israeli subsidiary of Pfizer, HP and BAE Systems Israel David Schuz EVP, IP •Led IP operations at BTG Israel and Savient Israel Mitchell Shirvan, PhD SVP, R&D •Former head of R&D, CNS division at Teva •Former CEO of MacroCure Israel Alvin Howard VP, U.S. Regulatory Affairs •Acted as head of regulatory affairs at Warner Chilcott •Led approvals of 14 NDA and sNDAs US Herman Ellman, MD VP, U.S. Clinical Development •Acted as head of clinical development at Warner Chilcott US Portman Pharmaceuticals Clilco Flexiprobe Differentiated Foam Technology with Multiple Platforms •Patented: over 110 granted patents worldwide(1) ◦39 granted US Patents(1) •Capability to formulate multiple drugs •Suitable for a variety of target sites •Preferred dermatological alternative to oral delivery 6 Cream Foams (Emulsion or Emollient) Ointment Foams (Petrolatum-based) Waterless Hydrophilic Foams (Enhanced penetration) Oil Foams Hydroethanolic Foams Saccharide Foams (For wounds and burns) Potent Solvent Foams (High solubility and delivery) Suspension Foams (Concentrated suspensions) Nano-Emulsion Foams (Enhanced penetration) (1)As of March 31, 2015. Foamix Foams vs. Hydroethanolic Foams 7 •Hydroethanolic foams are unstable when heated ◦Most foams contain alcohol and readily collapse upon exposure to skin temperature, hindering usability •Foamix foams are thermally stable ◦Does not readily collapse upon exposure to skin temperature, allowing easier application and spreading Foamix Foam Hydroethanolic Foam Collaborations with Third Parties •Development and licensing agreements with pharmaceutical companies •Each license agreement is product specific (Licensee’s drug) •Licensed products are currently in preclinical, Phase II, Phase III and pre-approval stages •We retain the rights to develop products for the same indications using our foam technology in conjunction with other drugs •We own the intellectual property for the drug delivery platform 8 •Upfront payments, contingent payments and royalties on sales of products that are commercialized •~$18 million revenue received as of December 31, 2014 Pipeline of Late-Stage Product Candidates 9 •Pipeline also includes early-stage stable foam formulations with various drugs for the treatment of common dermatological indications (e.g., anti-bacterials, anti-fungals and corticosteroids) Product Candidate Phase I Phase II Phase III Regulatory Pathway / Target Milestone Minocycline Foam Candidates FMX101 for Acne •505(b)(2) / Commence Phase III -early 2016 •Phase III data expected 2017 •NDA filing 2017 FMX102 for Impetigo •505(b)(2) / Commence Phase III pending FDA discussions FMX103 for Rosacea •505(b)(2) / Commence Phase II in 2015 •Phase II data 2016 Doxycycline Foam Candidate FDX104 for Chemotherapy- Induced Rash •Phase II underway •Phase II data expected 2015 FMX101 Topical Minocycline Foam For Moderate-to-Severe Acne 10 FMX101: For Moderate-to-Severe Acne •We successfully stabilized minocycline in a novel topical foam formulation •Foam delivers minocycline directly to the pilosebaceous unit 11 •Ex-vivo study showed: Minocycline penetrates into the pilosebaceous unit Targeted Delivery to the Pilosebaceous Unit(2) Sebum composition Sebum composition + FMX101 Vehicle FMX101’s Unique Vehicle Dissolves Sebum Composition(1) (1)Laboratory study, data on file - Foamix Pharmaceuticals Ltd.(2) Study performed at Charité Universitätsmedizin Berlin. FMX101: Phase II Clinical Trial - Study Design •Self-apply to the same region, once daily, in the evening for 12 weeks •At least 20 inflammatory and 25 non-inflammatory lesions •Endpoints ◦Change in acne lesions ◦Investigator’s Global Assessment (IGA) ◦Safety and tolerability 12 12-week, randomized, double-blind, dose range-finding study in subjects with moderate-to-severe acne Week 12 (End of treatment) Week 16 (Follow-up) Week 3 Week 6 Week 9 Randomized (1:1:1), double-blind N150 •Minocycline foam 1%(1) •Minocycline foam 4%(1) •Foam vehicle(1) (1) Data on file - Foamix Pharmaceuticals Ltd. Study FX2010-03 CSR. FMX101: Phase II Clinical Trial Results 13 % Reduction of Non-Inflammatory Lesions % Reduction of Inflammatory Lesions *p ≤ 0.05 * *p ≤ 0.01 Foam Vehicle Minocycline 1% Minocycline 4% Dose-dependent reduction of inflammatory and non-inflammatory acne * * Follow Up Follow Up (1) Represents end of treatment. FMX101: Comparison Oral minocycline and topical anti-acne drugs for moderate- to-severe acne 14 Literature Comparison (12 Weeks of Treatment) (1) Source: Prescription Instruction leaflets of Solodyn, Epiduo and Aczone (average of studies reported for each drug), (2) Head-to-head trials with FMX101 were not conducted. 4% Minocycline Foam Solodyn(1)(2) (oral minocycline) Epiduo(1)(2) (Adapalene + BPO Gel) Aczone(1)(2) (Dapsone Cream) % Reduction of inflammatory lesions 72% 44% 47% 47% % Reduction of non- inflammatory lesions 73% No effect 50% 31% FMX101: Effects on Moderate-to-Severe Acne Patients 15 FMX101 Phase II Clinical Trial: Patient with moderate-to-severe acne who responded positively to our treatment (Minocycline Foam 4%) FMX101: Effects on Moderate-to-Severe Acne Patients (cont’d) 16 FMX101 Phase II Clinical Trial: Patients with moderate-to-severe acne who responded positively to our treatment (Minocycline Foam 4%) 12 Weeks 12 Weeks Baseline FMX101 - Commercial Overview 17 Moderate-to-Severe Acne: Unmet Medical Need Moderate-to-severe acne prevalence ~10 million people in the US 18 Mild Acne Mild Acne Less than 30 lesions Less than 30 lesions <15 Inflammatory lesions <15 Inflammatory lesions Moderate Acne <50 Inflammatory lesions Moderate Acne <50 Inflammatory lesions Severe Severe Acne Acne >50 Inflammatory lesions >50 Inflammatory lesions Topical Target market for minocycline foam (FMX101) Oral antibiotics Total US acne prevalence 40-50 million people per year 19 Source: Symphony Health Analytics DCL (Dynamic Claims Lifecycle). Form US Dollars Topical $1.3 billion Oral $1.7 billion Total $3.0 billion A Competitive Landscape with No Dominant Leader Top brands oral and topical formulations (LTM January 2015) 20 Source: Symphony Health Analytics DCL (Dynamic Claims Lifecycle). (1) Indicated for the treatment of Rosacea, (2) The charts show the respective market shares of the oral branded prescription acne drug market and the topical branded prescription acne drug market according to the total number of prescriptions. Top Oral Brands US Dollars 1 ORACEA (1) 2 SOLODYN 3 DORYX 4 MONODOX 5 ACTICLATE Top Topical Brands US Dollars 1 EPIDUO 2 ACZONE 3 FINACEA (1) 4 ACANYA 5 ZIANA (1
